DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in responsive to the communication filed 01/15/2021.
Response to Arguments
Applicant’s argument, see remarks, filed 01/15/2021, with respect to claims over prior art have been fully considered and are persuasive, please see pages 10-12 of the remarks. The 35 USC 103 rejection for claims 1-25 has been withdrawn in light of claim amendment. 
Allowable Subject Matter
Claims 1-25 allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards techniques for detecting spoofed calls information. Claims 1, 9, 15, and 21 identifies the uniquely distinct feature of “identifying a network operator corresponding to a caller identifier (ID) value obtained from the message; parsing the message to establish a plurality of datasets, wherein the plurality of datasets includes (i) a session protocol dataset based on session protocol data included in the message, (ii) a network topology dataset based on network topology data included in the message, and (iii) a routing dataset based on routing data included in the message; identifying, based on the dataset, a respective template that corresponds to the dataset; comparing the dataset against the respective template to establish a respective comparison result; aggregating the respective comparison results for the plurality of datasets to establish a consistency score; wherein: the message comprises a session initiation protocol (SIP) INVITE message, the routing dataset includes a routing number (RN) that identifies an internet multimedia subsystem (IMS) server of an originating network associated with the message, the respective template corresponding to the routing dataset comprises a set of RN values for 
The closest prior art, Meves (US 9450982) discloses detecting a spoofed information packet, includes the steps of building a database from a data value from predetermined designated fields of metadata from a previously and currently received information packet, which includes locating the predetermined designated fields within the previously received information packet metadata; extracting a value from each of the predetermined designated fields; and updating the database with each value with storing each value into at least one data structure of a group of data structures within the database. Generating a spoofed score for the currently received information packet.
The closest prior art, Oliver (US 8565396) discloses detecting scam on a device. A determination is made as to whether a requested response message is detected. The requested response message is analyzed to determine whether the message is suspicious. A response message to the incoming communication is detected. The response message is blocked based on a determination that the requested response message is suspicious.
The closest prior art, Bouvet (US 20170118256) discloses detecting a spoofing of identity to a domain. Extracting the at least one relationship datum from the message; searching for the at least one relationship datum in at least one database of the relationship data associated with the first domain, and rejecting the communication when an occurrence of the at least one relationship datum is found in the database.
The closest prior art, Boodaei (US 20160112369) discloses validating a pair of phone number and person’s name.
 The closest prior art, Kwan (Us 7562390) discloses the ARP collector then uses this stored information, and analyzes future data packets relative to the stored information to detect occurrences of ARP spoofing. The ARP collector further provides for generating alerts and taking security actions when ARP reply spoofing is detected.
However, either singularly or in combination, Meves-Oliver-Bouvet-Boodaei-Kwan fails to anticipate or render obvious the claimed limitation of identifying a network operator corresponding to a caller identifier (ID) value obtained from the message; parsing the message to establish a plurality of datasets, wherein the plurality of datasets includes (i) a session protocol dataset based on session protocol data included in the message, (ii) a network topology dataset based on network topology data included in the message, and (iii) a routing dataset based on routing data included in the message; identifying, based on the dataset, a respective template that corresponds to the dataset; comparing the dataset against the respective template to establish a respective comparison result; aggregating the respective comparison results for the plurality of datasets to establish a consistency score; wherein: the message comprises a session initiation protocol (SIP) INVITE message, the routing dataset includes a routing number (RN) that identifies an internet multimedia subsystem (IMS) server of an originating network associated with the message, the respective template corresponding to the routing dataset comprises a set of RN values for the network operator corresponding to the caller ID value, the session protocol dataset includes user agent (UA) information that identifies a device manufacturer and operating system version of the calling device, identifying that the consistency score satisfies the threshold for displaying a warning indication when: i) the RN obtained from the message is not included in the set of RN values for the network operator corresponding to the caller ID value, and ii) the UA information indicates the calling device is not a mobile phone.
Therefore, independent claims 1, 9, 15, and 21 along with their respective dependent claims are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A./Examiner, Art Unit 2436                                                                                                                                                                                                        /KENDALL DOLLY/Primary Examiner, Art Unit 2436